Exhibit 10.1

 

EXECUTION VERSION

 

FOURTH AMENDMENT AND WAIVER

 

This FOURTH AMENDMENT AND WAIVER (this “Amendment”) dated as of February 10,
2016 is by and among HANGER, INC., a Delaware corporation (“Borrower”), the
Guarantors identified on the signature pages hereto, the Lenders identified on
the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as Agent
(in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Credit
Agreement dated as of June 17, 2013, as amended by the First Amendment and
Waiver dated as of June 19, 2015, the Second Amendment and Waiver dated as of
September 11, 2015 and the Third Amendment and Waiver dated as of November 13,
2015 (as further amended, modified, supplemented, increased and extended from
time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested a waiver of certain Events of Default that
have occurred or are anticipated to occur under the Credit Agreement, and the
Lenders have agreed to the requested waiver on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.                                      Defined Terms.  Capitalized terms
defined in the Credit Agreement and used herein without other definition shall
have the meanings ascribed to such terms in the Credit Agreement.

 

2.                                      Estoppel, Acknowledgement and
Reaffirmation.  Each of the Loan Parties acknowledges and confirms that as of
the date hereof (a) the aggregate outstanding principal amount of the Term A
Loans is $199,687,500 and (b) the Total Revolving Usage is $136,300,000, each of
which amounts constitutes a valid and subsisting obligation of the Loan Parties
to the Lenders that is not subject to any credits, offsets, defenses, claims,
counterclaims or adjustments of any kind (it being understood that the undrawn
portion of the Stated Amount of outstanding Letters of Credit included in the
Total Revolving Usage, if any, constitutes a contingent obligation for so long
as the Loan Parties are not required to cash collateralize such obligation in
accordance with the Credit Agreement).  Each of the Loan Parties hereby
acknowledges its obligations under the respective Loan Documents to which it is
a party, reaffirms that each of the Liens created and granted in or pursuant to
the Collateral Documents is valid and subsisting and agrees that this Amendment
shall in no manner impair or otherwise adversely affect such obligations or
Liens, except as explicitly set forth herein.

 

3.                                      Statement of Defaults.  The following
Events of Default exist or are anticipated to occur:

 

3.1                               Existing Financial Information Events of
Default. The Borrower has failed to timely deliver the Financial Information (as
defined in the First Amendment and Waiver) and the September 30, 2015 Financial
Information (as defined in the Third Amendment and Waiver), in each case, on or
before December 18, 2015, as required by Section 4.2(b) of the Third Amendment
and Waiver, each of which constitutes an Event of Default under
Section 4.2(b) of the Third Amendment and Waiver and Section 9.01(c) of the
Credit Agreement (the “Existing Financial Information Events of Default”).

 

--------------------------------------------------------------------------------


 

3.2                               Anticipated Financial Information Events of
Default. The Borrower has notified the Agent that it anticipates failing to
timely deliver the following (the “December 31, 2015 Financial Information”):
(i) the financial information and other materials required to be delivered
pursuant to Section 7.01(a) of the Credit Agreement for the fiscal year ending
December 31, 2015, (ii) the certificate of the Independent Auditor required to
be delivered pursuant to Section 7.02(a) of the Credit Agreement and (iii) a
Compliance Certificate pursuant to Section 7.02(b) for the fiscal year ending
December 31, 2015, which failures would each constitute an Event of Default
under Section 9.01(d) of the Credit Agreement following notice to the Borrower
by the Agent or any Lender and the expiration of the applicable cure period
(individually and collectively, the “Anticipated December 31, 2015 Financial
Information Events of Default” and together with the Existing Financial
Information Events of Default, the “Financial Information Events of Default”).

 

4.                                      Waiver of Events of Default.

 

4.1                               Subject to the terms and conditions set forth
herein, the Lenders waive the Financial Information Events of Default.

 

4.2                               It is acknowledged and agreed that:

 

(a)                                 The waiver set forth in Section 4.1 is a
one-time waiver limited exclusively to the Financial Information Events of
Default and shall not be construed to be a waiver of, or in any way obligate the
Lenders to waive, any other Default or Event of Default that may have occurred
or that may occur after the date hereof;

 

(b)                                 On or before May 16, 2016, the Borrower
shall deliver the Financial Information, the September 30, 2015 Financial
Information and the December 31, 2015 Financial Information to the Agent for
distribution to the Lenders, and any failure to deliver any of the Financial
Information, the September 30, 2015 Financial Information or the December 31,
2015 Financial Information on or before May 16, 2016 shall constitute a new and
immediate Event of Default under the Credit Agreement without regard to any
otherwise applicable notice, cure or grace period; and

 

(c)                               The execution and delivery by the Borrower of
that certain Fifth Supplemental Indenture dated on or about December 11, 2015
did not violate the covenant set forth in Section 8.16 of the Credit Agreement.

 

5.                                      Additional Restrictions and Provisions
Pending Certain Occurrences.  Notwithstanding anything in the Credit Agreement
or the other Loan Documents to the contrary:

 

5.1                               Until such time as: (a) the Borrower shall
have delivered to the Agent, for distribution to the Lenders, the Financial
Information, the September 30, 2015 Financial Information and the December 31,
2015 Financial Information, (b) the Financial Information shall demonstrate that
the Loan Parties would have been in compliance with Sections 8.09 and 8.10 of
the Credit Agreement for the fiscal quarters ended September 30, 2014,
December 31, 2014, March 31, 2015 and June 30, 2015 if the amendment to the
definition of Consolidated EBITDA set forth in the First Amendment and Waiver
had been effective as of the last day of such fiscal quarters (regardless of
whether such amendment to such definition actually was effective at such time),
(c) the September 30, 2015 Financial Information shall demonstrate the
correctness of the representation set forth in Section 5 of the Third Amendment
and Waiver, and (d) the Borrower shall have delivered to the Agent, for
distribution to the Lenders, Projections (in form and with detail reasonably
satisfactory to the Agent) prepared on a quarterly basis for each fiscal quarter
remaining during the term of the Credit Agreement demonstrating that (assuming
the Projections will be realized) the Borrower will be in compliance with
Sections 8.09 and 8.10 of the Credit Agreement as of the end of each fiscal
quarter remaining during the term of the Credit Agreement, the following
restrictions and provisions in addition to those set forth in the Credit
Agreement shall apply:

 

--------------------------------------------------------------------------------


 

(a)                                 No Credit Extension shall be permitted
without the written consent of the Required Lenders unless, after giving effect
to such Credit Extension, the Total Revolving Usage would be less than or equal
to $138,000,000;

 

(b)                                 The Borrower and its Subsidiaries shall not
create, incur, assume or suffer to exist any Lien after June 19, 2015 in
reliance on Section 8.01(m) of the Credit Agreement securing Indebtedness or
other obligations of the Borrower and its Subsidiaries exceeding in the
aggregate, at any time, $15,000,000;

 

(c)                                  The aggregate value of all assets disposed
of by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.02(j) of the Credit Agreement shall not exceed $5,000,000, except that
assets may be disposed of pursuant to Section 8.02(j) in respect of the Dosteon
and CARES businesses, whether pursuant to the plans to dispose of such
businesses as described in the Borrower’s Current Report on Form 8-K filed with
the SEC on November 7, 2014 or otherwise, without reducing the availability
under the foregoing $5,000,000 basket;

 

(d)                                 The aggregate principal amount of
Investments by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.04(e)(iii) of the Credit Agreement shall not exceed $5,000,000;

 

(e)                                  No Acquisition shall be permitted after
June 19, 2015 (other than any Acquisition to which only Loan Parties are
parties);

 

(f)                                   The Borrower and its Subsidiaries shall
not make any Investment after June 19, 2015 in reliance on Section 8.04(j) of
the Credit Agreement;

 

(g)                                  The Borrower and its Subsidiaries shall not
make any Investment after June 19, 2015 in reliance on Section 8.04(m) of the
Credit Agreement;

 

(h)                                 The aggregate principal amount of
Investments by the Borrower and its Subsidiaries after June 19, 2015 pursuant to
Section 8.04(n) of the Credit Agreement shall not exceed $5,000,000;

 

(i)                                     The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(i) of the Credit Agreement;

 

(j)                                    The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(l) of the Credit Agreement;

 

(k)                                 Foreign Subsidiaries shall not create,
incur, assume, suffer to exist or otherwise become directly or indirectly liable
with respect to any Indebtedness after June 19, 2015 in reliance on
Section 8.05(o) of the Credit Agreement;

 

(l)                                     The Borrower and its Subsidiaries shall
not create, incur, assume, suffer to exist or otherwise become directly or
indirectly liable with respect to any Indebtedness after June 19, 2015 in
reliance on Section 8.05(p) of the Credit Agreement, exceeding in the aggregate,
at any time, $15,000,000;

 

--------------------------------------------------------------------------------


 

(m)                             The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(a)(v) of the Credit Agreement;

 

(n)                                 The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(a)(vi) of the Credit Agreement;

 

(o)                                 The Borrower and its Subsidiaries shall not
declare or make any Restricted Payment after June 19, 2015 in reliance on
Section 8.08(b) of the Credit Agreement; and

 

(p)                                 Commencing on February 12, 2016 and
continuing on or before the tenth (10th) Business Day of each calendar month
thereafter, the Borrower shall prepare and deliver to the Agent for distribution
to the Lenders, consolidated forecasts of cash flows for the Borrower and its
Subsidiaries for at least the thirteen (13) weeks following each such delivery
date in form and detail substantially consistent with the forecasts provided by
the Borrower to the Lenders most recently prior to the date hereof, together
with reports reconciling actual cash flows for the Borrower and its Subsidiaries
with the previously-delivered weekly forecasts of cash flows for each calendar
week that includes one or more Business Days that occurred during the preceding
calendar month (but excluding any calendar week covered by a previous
reconciliation report hereunder), in each case in form and detail substantially
consistent with the form of the report provided by the Borrower to the Lenders
most recently prior to the date hereof, and any failure to deliver any such
forecast or reconciliation report shall constitute a new and immediate Event of
Default under the Credit Agreement without regard to any otherwise applicable
notice, cure or grace period.

 

5.2                               Commencing on the Fourth Amendment Effective
Date (as defined below), the Applicable Rate with respect to Base Rate Loans and
LIBOR Rate Loans shall be increased, in each case, by 1.00% from the amounts
that would otherwise apply in the absence of this Section 5.2 until such time as
(a) the Consolidated Leverage Ratio for the Borrower’s most recently ended
fiscal quarter shall be less than or equal to 4.00:1.00, (b) the Borrower shall
have delivered to the Agent, for distribution to the Lenders, the Financial
Information, the September 30, 2015 Financial Information and the December 31,
2015 Financial Information, (c) the Financial Information shall demonstrate that
the Loan Parties would have been in compliance with Sections 8.09 and 8.10 of
the Credit Agreement for the fiscal quarters ended September 30, 2014,
December 31, 2014, March 31, 2015 and June 30, 2015 if the amendment to the
definition of Consolidated EBITDA set forth in the First Amendment and Waiver
had been effective as of the last day of such fiscal quarters (regardless of
whether such amendment to such definition actually was effective at such time),
(d) the September 30, 2015 Financial Information shall demonstrate the
correctness of the representation set forth in Section 5 of the Third Amendment
and Waiver, and (e) the Borrower shall have delivered to the Agent, for
distribution to the Lenders, Projections (in form and with detail reasonably
satisfactory to the Agent) prepared on a quarterly basis for each fiscal quarter
remaining during the term of the Credit Agreement demonstrating that (assuming
the Projections will be realized) the Borrower will be in compliance with
Sections 8.09 and 8.10 of the Credit Agreement as of the end of each fiscal
quarter remaining during the term of the Credit Agreement.

 

This Section 5 of this Amendment shall supersede and replace Section 6 of the
Third Amendment and Waiver.

 

6.                                      Amendments to Credit Agreement.  The
Credit Agreement is amended as follows:

 

(a)                                 The following new definition is added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

 

“Fourth Amendment and Waiver” means the Fourth Amendment and Waiver to this
Agreement dated as of February 10, 2016.

 

--------------------------------------------------------------------------------


 

(b)                                 Clause (e) of the definition of
“Consolidated EBITDA” in Section 1.01 is amended to read as follows:

 

(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and loss on early retirement of debt); provided
that (i) the aggregate amount of professional fees and expenses (excluding the
aggregate amount of professional fees and expenses reimbursed by the Loan
Parties in accordance with the Second Amendment and Waiver, which are not
subject to the limitation set forth in this proviso) that may be added back
pursuant to this clause (e) for any period of four consecutive fiscal quarters
shall not exceed (A) for the period of four consecutive fiscal quarters ending
on (1) or prior to December 31, 2015, $22,000,000, (2) March 31, 2016,
$25,300,000, (3) June 30, 2016, $28,400,000, (4) September 30, 2016,
$24,400,000, (5) December 31, 2016, $18,000,000, and (B) for any period of four
consecutive fiscal quarters ending thereafter, 10.0% of Consolidated EBITDA for
such period (calculated without giving effect to any add back of professional
fees and expenses pursuant to this clause (e)) and (ii) this clause (e) may not
be used to add back the write-down of current assets;

 

(c)                                  Section 8.09 of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

8.09                        Consolidated Leverage Ratio.

 

The Borrower will not permit the Consolidated Leverage Ratio to exceed
(i) 4.35:1.00 as of the end of the fiscal quarter of the Borrower ending on
March 31, 2016, (ii)  4.50:1.00 as of the end of the fiscal quarter of the
Borrower ending on June 30, 2016, (ii) 4.20:1.00 for the fiscal quarter of
Borrower ending on September 30, 2016; (iii) 4.10:1.00 for the fiscal quarter of
the Borrower ending on December 31, 2016; and (iv) 4.00:1.00 as of the end of
any fiscal quarter of the Borrower thereafter.

 

(d)                                 Section 9.01(c) of the Credit Agreement is
amended and restated in its entirety to read as follows:

 

(c)                                  Specific Defaults.  The Borrower fails to
perform or observe any term, covenant or agreement contained in Section 7.03(a),
7.04 (with respect to the Borrower), 7.11, the First Amendment and Waiver, the
Second Amendment and Waiver, the Third Amendment and Waiver or the Fourth
Amendment and Waiver; or

 

7.                                      Agent Financial Advisor. 
Notwithstanding anything to the contrary contained in Section 8 of the Second
Amendment and Waiver or in Section 9 of the Third Amendment and Waiver, the
Agent shall be entitled to prompt reimbursement from the Loan Parties for fees
and expenses incurred by the Agent in connection with services performed or
expenses incurred by the Agent Financial Advisor (as defined in Section 8 of the
Second Amendment and Waiver) from and after February 10, 2016 to the extent
that, in the absence of any Event of Default (after giving effect to this
Amendment), such fees and expenses do not exceed $100,000 in aggregate.

 

--------------------------------------------------------------------------------


 

8.                                      Waiver Fee.  In consideration of the
Lenders’ agreements set forth herein, the Borrower agrees to pay to the Agent,
for the account of each Consenting Lender (defined below), a waiver fee (the
“Fourth Amendment Waiver Fee”) in an amount equal to forty five (45) basis
points (0.45%) of the outstanding principal amount of the Term A Loan held by
such Consenting Lender plus the amount of such Lender’s Revolving Commitments. 
The Waiver Fee shall be fully-earned, payable and non-refundable as of the
Fourth Amendment Effective Date (defined below).  As used herein, “Consenting
Lender” means a Lender that executes and delivers to the Agent a signature
page to this Amendment on or prior to 12:00 p.m. Central time on February 10,
2016 (or, as to any Lender, such later time or date as may be agreed by the
Agent and the Borrower).

 

9.                                      Effectiveness; Conditions Precedent. 
This Amendment shall become effective as of the date hereof (the “Fourth
Amendment Effective Date”) when, and only when, each of the following conditions
shall have been satisfied or waived, in the sole discretion of the Agent and the
Lenders:

 

(a)                                 The Agent shall have received counterparts
of this Amendment duly executed by each of the Loan Parties and each of the
Required Lenders;

 

(b)                                 The Agent shall have received the Fourth
Amendment Waiver Fee;

 

(c)                                  The Loan Parties shall have paid all
reasonable fees, costs and expenses of the Agent (including, without limitation,
fees, costs and expenses of counsel and of the Agent Financial Advisor) incurred
in connection with this Amendment, to the extent invoiced to the Borrower at
least one Business Day prior to the Fourth Amendment Effective Date; and

 

(d)                                 The Agent shall have received such other
documents, instruments and certificates as the Agent or any Lender may
reasonably request.

 

10.                               Incorporation of Amendment.  Except as
specifically modified herein, the terms of the Loan Documents shall remain in
full force and effect.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent under the Loan Documents, or constitute a waiver or amendment of any
provision of the Loan Documents, except as expressly set forth herein.  This
Amendment shall constitute a Loan Document.

 

11.                               Representations and Warranties.  The Loan
Parties hereby represent and warrant to the Agent and the Lenders as follows as
of the Fourth Amendment Effective Date:

 

(a)                                 Each Loan Party has the corporate or other
legal entity power and authority to execute, deliver and perform its obligations
under this Amendment.

 

(b)                                 The execution, delivery and performance by
each Loan Party of this Amendment have been duly authorized by all necessary
corporate or other legal entity action.

 

(c)                                  This Amendment has been duly executed and
delivered by such Loan Party.

 

(d)                                 This Amendment constitutes a legal, valid
and binding obligation of each Loan Party enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equity principles relating to enforceability.

 

--------------------------------------------------------------------------------


 

(e)                                  The execution, delivery and performance by
each Loan Party of this Amendment does not and will not (i) contravene the terms
of any of such Person’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Person or its property is subject or (iii) violate any Requirement of Law.

 

(f)                                   No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any court
Governmental Authority or any other Person (except those that have been obtained
and remain in effect and disclosure filings that are required to be made with
the SEC) is necessary or required to be made or obtained by any Loan Party in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Amendment.

 

(g)                                  After giving effect to this Amendment,
(i) the representations and warranties of the Loan Parties contained in the Loan
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date, and (ii) no Default
has occurred and is continuing.

 

(h)                                 The Liens held by the Agent in the
Collateral continue to be valid, binding and enforceable perfected Liens in
accordance with the Collateral Documents that secure the Obligations subject
only to the Permitted Liens.

 

If any representation and warranty set forth in this Section 11 is incorrect on
and as of the date hereof then such incorrect representation and warranty shall
constitute a new and immediate Event of Default without regard to any otherwise
applicable notice, cure or grace period.

 

12.                               Release.  In consideration of the Agent’s and
the Required Lenders’ willingness to enter into this Amendment, each of the Loan
Parties hereby releases and forever discharges the Agent, the Lenders and each
of the Agent’s and the Lenders’ predecessors, successors, assigns, officers,
managers, directors, employees, agents, attorneys, representatives, and
affiliates (hereinafter all of the above collectively referred to as the “Lender
Group”), from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with the Loan Documents or any of the
negotiations, activities, events or circumstances arising out of or related to
the Loan Documents through the date of this Amendment, whether arising at law or
in equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which each of the Loan
Parties may have or claim to have against any of the Lender Group.

 

13.                               No Third Party Beneficiaries.  This Amendment
and the rights and benefits hereof shall inure to the benefit of each of the
parties hereto and their respective successors and assigns.  No other Person
shall have or be entitled to assert rights or benefits under this Amendment.

 

14.                               Entirety.  This Amendment and the other Loan
Documents embody the entire agreement among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.  This Amendment and the other Loan Documents represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties.

 

--------------------------------------------------------------------------------


 

15.                               Counterparts; Electronic Delivery.  This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Amendment to produce or account for more than
one such counterpart.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic means shall be effective as an original.

 

16.                               No Actions, Claim.  As of the date hereof,
each Loan Party hereby acknowledges and confirms that it has no actual knowledge
of any actions, causes of action, claims, demands, damages or liabilities of
whatever kind or nature, in law or in equity, against any of the Lender Group
arising from any action by such Persons or failure of such Persons to act under
the Loan Documents on or prior to the date hereof.

 

17.                               Governing Law.  This Amendment and the rights
and obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York

 

18.                               Consent to Jurisdiction; Service of Process;
Waiver of Jury Trial.  The jurisdiction, service of process and waiver of jury
trial provisions set forth in Sections 11.15 and 11.16 of the Credit Agreement
are hereby incorporated by reference, mutatis mutandis.

 

19.                               Further Assurances.  Each of the Loan Parties
agrees to execute and deliver, or to cause to be executed and delivered, all
such instruments that are consistent with the terms of this Amendment as may
reasonably be requested by the Agent to effectuate the intent and purposes, and
to carry out the terms, of this Amendment.

 

20.                               Miscellaneous.

 

(a)                                 Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

 

(b)                                 Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Amendment.

 

(c)                                  Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in the Loan Documents, the provision contained
in this Amendment shall govern and control.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:

HANGER, INC., a Delaware corporation

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

GUARANTORS:

ACCELERATED CARE PLUS CORP., a Delaware corporation

 

ACCELERATED CARE PLUS LEASING, INC., a Delaware corporation

 

ADVANCED PROSTHETICS OF AMERICA, INC., a Florida corporation

 

CREATIVE ORTHOTICS & PROSTHETICS, INC., a New York corporation

 

DIBELLO’S DYNAMIC ORTHOTICS AND PROSTHETICS, INC.,

 

a Texas corporation

 

DOSTEON CO HOLDING, INC., a Colorado corporation

 

DOSTEON SOLUTIONS, LLC, a Maryland limited liability company

 

EAST COAST ORTHOTICS, INC., a Florida corporation

 

EUGENE TEUFEL & SON ORTHOTICS & PROSTHETICS, INC.,

 

a Pennsylvania corporation

 

FAITH PROSTHETIC-ORTHOTIC SERVICES, INC.,

 

a North Carolina corporation

 

GENESIS MEDICAL GROUP, LLC, an Oregon limited liability company

 

GREAT PLAINS ORTHOTICS & PROSTHETICS, INC., an Iowa corporation

 

HANGER PROSTHETICS & ORTHOTICS, INC., a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS EAST, INC.,

 

a Delaware corporation

 

HANGER PROSTHETICS & ORTHOTICS WEST, INC.,

 

a California corporation

 

INNOVATIVE NEUROTRONICS, INC., a Delaware corporation

 

LIBERTY HEALTH SERVICES, LLC, a Delaware limited liability company

 

LINKIA, LLC, a Maryland limited liability company

 

MK PROSTHETIC & ORHTOTIC SERVICES, INC., a Texas corporation

 

NASCOTT, INC., a Delaware corporation

 

OPNET, INC., a Nevada corporation

 

ORPRO, INC., a California corporation

 

ORTHO-MEDICAL PRODUCTS, INC., a New York corporation

 

ORTHOTIC & PROSTHETIC TECHNOLOGIES, INC., a Texas corporation

 

RAINIER SURGICAL INCORPORATED, a Washington corporation

 

SCOPE ORTHOTICS & PROSTHETICS, INC., a California corporation

 

SOUTHERN PROSTHETIC SUPPLY, INC., a Georgia corporation

 

TEAM POST-OP, INC., a California corporation

 

THE BRACE SHOP PROSTHETIC ORTHOTIC CENTERS, INC.,

 

an Ohio corporation

 

 

 

 

 

By:

/s/ Paul A. Severt

 

 

Name:

Paul A. Severt

 

Title:

Assistant Secretary of each of the foregoing Guarantors

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Christine Trotter

 

 

Name: Christine Trotter

 

Title: Assistant Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ James A. Goody

 

Name:

James A. Goody

 

Title:

Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Suzanne B. Smith

 

Name:

Suzanne B. Smith

 

Title:

Senior Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BOKF, NA dba Bank of Texas

 

 

 

 

By:

/s/ Gary K. Whitt

 

Name:

Gary K. Whitt

 

Title:

Senior Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Sarah Bryson

 

Name:

Sarah Bryson

 

Title:

Senior Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

COMPASS BANK

 

 

 

 

By:

/s/ Kevin Wisel

 

Name:

Kevin Wisel

 

Title:

Senior Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Jennifer Camp

 

Name:

Jennifer Camp

 

Title:

Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

REGIONS BANK

 

 

 

 

By:

/s/ Mike Zingraf

 

Name:

Mike Zingraf

 

Title:

Senior Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Amy Promaine

 

Name:

Amy Promaine

 

Title:

Authorized Signature

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

SUNTRUST BANK

 

 

 

 

By:

/s/ Jared Cohen

 

Name:

Jared Cohen

 

Title:

Vice President

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Kirk Tesch

 

Name:

Kirk Tesch

 

Title:

Managing Director

 

Hanger, Inc.

Fourth Amendment and Waiver

 

--------------------------------------------------------------------------------